ON MOTION FOR REHEARING.
HAWKINS, Judge.
It is insisted by appellant that the record throws no light on the time which had elapsed between the arrest and making the statement by appellant which was admitted as res gestae. Appellant himself seems to have testified upon that point. He said that after arresting him and his brother the officers “stood around there five or ten minutes” and then asked if the outfit belonged to Upmore. While appellant gives a different version of the conversation than that given by the officers he evidently referred to the same one, and fixes it at such time that it is clearly brought within the res gestae rule. Even if this were not true, the testimony of Wiggington referred to in our original opinion, which was admitted without objection, would cure the error, if any, in receiving the same evidence from others over objection. McLaughlin v. State, 109 Texas Crim. Rep., 307, 4 S. W. (2d) 54; Machado v. State, 112 Texas Crim. Rep., 538, 17 S. W. (2d) 1060; Wagner v. State, 53 Texas Crim. Rep., 306, 109 S. W., 169; Reusch v. State, 45 S. W. (2d) 209.
Appellant refers us to bill of exception number two claiming that it brings forward complaint of the evidence of Wiggington, copied in our original opinion. The bill has been again examined. It makes no reference to the language quoted, but complains only of Wiggington’s evidence where he testified that appellant, referring to the still, said, “It is ours.” This bare statement would seem of little moment as compared to appellant’s admission that “they had put the still up and knew how it was put together, and that they would tear it down.”
The motion for rehearing is overruled.

Overruled.